     Case 2:19-cv-00943-JCM-BNW Document 1-2 Filed 06/03/19 Page   1 of 11
                                                            Electronically Filed
                                                                          1/30/2019 2:12 PM
                                                                          Steven D. Grierson
                                                                          CLERK OF THE COURT


 1    COMP
      FARHAN R. NAQVI
 2    Nevada Bar No. 8589
 3    PAUL G. ALBRIGHT
      Nevada Bar No. 14159
 4    NAQVI INJURY LAW
      9500 W. Flamingo Road, Suite 104
 5    Las Vegas, Nevada 89147
 6    Telephone: (702) 553-1000
      Facsimile: (702) 553-1002
 7    naqvi@naqvilaw.com
      paul@naqvilaw.com
 8    Attorneys for Plaintiff
 9                                          DISTRICT COURT
10
                                      CLARK COUNTY, NEVADA
11                                                                      A-19-788488-C
        JOSEPH ROBERTS individually,                       Case No.:
12                                                         Dept. No.:    Department 26
13                    Plaintiff,
        vs.                                                COMPLAINT
14
        KEOLIS TRANSIT AMERICA, INC. d/b/a
15      KEOLIS TRANSPORTATION d/b/a
        REGIONAL TRANSPORTATION
16      COMMISSION OF SOUTHERN NEVADA
        d/b/a RTC; KEOLIS TRANSIT SERVICES,
17      LLC d/b/a KEOLIS TRANSPORTATION
        d/b/a KEOLIS TRANSIT AMERICA d/b/a
18      REGIONAL TRANSPORTATION
        COMMISSION OF SOUTHERN NEVADA
19      d/b/a RTC; JOHN DOE; and DOES 1 to 100,
        ROE CORPORATIONS 1 to 100, inclusive,
20
21                    Defendants.

22
              Plaintiff JOSEPH ROBERTS, by and through his attorney of record, FARHAN R.
23
24    NAQVI of NAQVI INJURY LAW, complains against Defendants KEOLIS TRANSIT

25    AMERICA, INC. d/b/a KEOLIS TRANSPORTATION d/b/a REGIONAL
26    TRANSPORTATION COMMISSION OF SOUTHERN NEVADA d/b/a RTC; KEOLIS
27
      TRANSIT SERVICES, LLC d/b/a KEOLIS TRANSPORTATION d/b/a KEOLIS TRANSIT
28




                                                  Page 1 of 11
                                    Case Number: A-19-788488-C
     Case 2:19-cv-00943-JCM-BNW Document 1-2 Filed 06/03/19 Page 2 of 11



      AMERICA d/b/a REGIONAL TRANSPORTATION COMMISSION OF SOUTHERN
 1
 2    NEVADA d/b/a RTC; JOHN DOE; and DOES 1 to 100 and ROE CORPORATIONS 1 to 100

 3    (the foregoing are hereinafter collectively referred to as “Defendants”) as follows:
 4
                                     PARTIES AND JURISDICTION
 5
        1.   That Plaintiff JOSEPH ROBERTS (hereinafter “Plaintiff”) at all times mentioned herein,
 6
 7           was a resident of the County of Clark, State of Nevada, and is currently a resident of the

 8           State of Massachusetts.
 9      2.   That Defendant JOHN DOE (hereinafter referred to as “Defendant DOE”), upon
10
             information and belief, is and, at all times mentioned herein, was a resident of the
11
             County of Clark, State of Nevada.
12
13      3.   That Defendant KEOLIS TRANSIT AMERICA, INC. d/b/a KEOLIS

14           TRANSPORTATION d/b/a REGIONAL TRANSPORTATION COMMISSION OF
15           SOUTHERN NEVADA d/b/a RTC, upon information and belief, is and, at all times
16
             mentioned herein, was a foreign corporation licensed and conducting business in Clark
17
             County, Nevada.
18
19      4.   That Defendant KEOLIS TRANSIT SERVICES, LLC d/b/a KEOLIS

20           TRANSPORTATION d/b/a KEOLIS TRANSIT AMERICA d/b/a REGIONAL
21
             TRANSPORTATION COMMISSION OF SOUTHERN NEVADA d/b/a RTC, upon
22
             information and belief, is and, at all times mentioned herein, was a foreign limited-
23
24           liability company licensed and conducting business in Clark County, Nevada.

25      5.   That the true names and capacities, whether individual, plural, corporate, partnership,
26           associate, or otherwise, of Defendant DOES 1 through 100 and ROE CORPORATIONS
27
             1 through 100 inclusive are unknown to Plaintiff who therefore sues said defendants by
28




                                                 Page 2 of 11
     Case 2:19-cv-00943-JCM-BNW Document 1-2 Filed 06/03/19 Page 3 of 11



            such fictitious names. The full extent of the facts linking such fictitiously sued
 1
 2          defendants is unknown to Plaintiff. Plaintiff is informed and believes and thereupon

 3          alleges that each of the defendants designated herein as a DOE and ROE was and is
 4
            negligent or, in some other actionable manner, is otherwise responsible for the events
 5
            and happenings hereinafter referred to and thereby negligently or, in some other
 6
 7          actionable manner, legally and proximately caused or is somehow otherwise liable for

 8          the hereinafter described injuries and damages to Plaintiff. Plaintiff will hereafter seek
 9          leave of the Court to amend this Complaint to show the fictitiously named defendants’
10
            true names and capacities after the same have been ascertained. The legal responsibility
11
            of said Defendants DOES 1 through 100 and ROE CORPORATIONS 1 through 100
12
13          arises out of, but is not limited to, their status as operators, owners, maintainers,

14          controllers and/or entrustors of the bus that Defendant DOE was operating at the time of
15          the subject incident described more fully below, their status as operators, owners,
16
            maintainers, controllers and/or entrustors of the vehicle traveling directly in front of the
17
            bus at the time of the subject incident, their agency, representative, master/servant,
18
19          employer/employee or joint venture relationship with the responsible parties including

20          any other entities who are also responsible for the events and claims asserted herein such
21
            as parent and subsidiary companies affiliated with the named or otherwise responsible
22
            entities, and/or that they are somehow otherwise liable for the subject incident and/or
23
24          Plaintiff’s resulting damages. Plaintiff will ask leave of this Honorable Court to amend

25          this Complaint to insert the true names and capacities of said defendants and, when the
26          same have been ascertained, to join such defendants in this action together with the
27
            proper charging allegations.
28




                                                Page 3 of 11
     Case 2:19-cv-00943-JCM-BNW Document 1-2 Filed 06/03/19 Page 4 of 11



        6.    That at all times pertinent, Defendants were agents, servants, employees, employers,
 1
 2            partners, representatives or joint venturers of every other defendant herein and, at all

 3            times mentioned herein, were acting within the scope and course of said agency,
 4
              employment, representation or joint venture with knowledge, permission and consent of
 5
              all other named Defendants and/or otherwise responsible parties.
 6
 7      7.    Plaintiff is informed and believes and thereon alleges that Defendant DOE, at all times

 8            herein relevant, was an employee, authorized agent and/or representative of Defendants
 9            KEOLIS TRANSIT AMERICA, INC. d/b/a KEOLIS TRANSPORTATION d/b/a
10
              REGIONAL TRANSPORTATION COMMISSION OF SOUTHERN NEVADA d/b/a
11
              RTC and KEOLIS TRANSIT SERVICES, LLC d/b/a KEOLIS TRANSPORTATION
12
13            d/b/a KEOLIS TRANSIT AMERICA d/b/a REGIONAL TRANSPORTATION

14            COMMISSION OF SOUTHERN NEVADA d/b/a RTC (hereinafter collectively referred
15            to as “Defendants KEOLIS”), and was acting within the course and scope of such
16
              employment, agency and/or representation at all times herein relevant.
17
        8.    The facts and circumstances that give rise to the subject lawsuit occurred in Clark
18
19            County, Nevada.

20                                   GENERAL FACTUAL ALLEGATIONS
21
        9.    That, at all times mentioned herein, Plaintiff was riding as a passenger on a public transit
22
              bus operated by Defendant DOE (hereinafter the “bus”), which was owned, operated,
23
24            maintained and/or controlled by Defendants KEOLIS and/or that Defendants KEOLIS

25            were otherwise responsible for said bus.
26      10.   That on February 3, 2017, in Clark County, Nevada, as Plaintiff was a passenger on a
27
              bus traveling eastbound on Sahara Avenue approaching Decatur Boulevard when
28




                                                  Page 4 of 11
     Case 2:19-cv-00943-JCM-BNW Document 1-2 Filed 06/03/19 Page 5 of 11



              Defendant DOE negligently operated the bus and failed to use due care by, among other
 1
 2            things, failing to maintain a proper look out, failing to maintain a safe distance, failing to

 3            safely reduce speed, failing to operate the bus at a safe speed, and suddenly,
 4
              unreasonably, unsafely, and without warning slamming on the brakes of the bus, thereby
 5
              inflicting injuries upon Plaintiff.
 6
 7      11.   That Defendant DOE negligently caused the aforementioned incident that resulted in

 8            injuries and damages to Plaintiff.
 9      12.   That as a direct and proximate result of Defendants’ negligence, Plaintiff sustained
10
              injuries to, including, but not limited to, his back, head, neck, shoulder, bodily limbs,
11
              organs and systems, all or some of which conditions are permanent and disabling, and all
12
13            to Plaintiff’s damage in a sum in excess of $15,000.00.

14      13.   That as a direct and proximate result of Defendants’ negligence, Plaintiff has been
15            required to, and has limited occupational and recreational activities, which has caused
16
              and shall continue to cause loss of earning capacity, lost wages, physical impairment,
17
              mental anguish, and loss of enjoyment of life in a presently unascertainable amount.
18
19      14.   That as a direct and proximate result of the aforementioned negligence of Defendants,

20            Plaintiff has been required to engage the services of an attorney, incurring attorney’s fees
21
              and costs to bring this action.
22
                                       FIRST CAUSE OF ACTION
23                          (Negligence, Negligence Per Se, Respondeat Superior)
24
        15.   Plaintiff incorporates paragraphs 1 through 14 of the Complaint as though said
25
              paragraphs were fully set forth herein.
26
27      16.   Defendant DOE owed Plaintiff a duty of care to operate the bus in a reasonable and safe

28            manner.




                                                    Page 5 of 11
     Case 2:19-cv-00943-JCM-BNW Document 1-2 Filed 06/03/19 Page 6 of 11



        17.   Defendant DOE breached that duty of care by negligently operating the bus as described
 1
 2            above, thereby rendering Defendant DOE liable for causing the subject incident and

 3            Plaintiff’s resulting damages.
 4
        18.   The acts of Defendant DOE as described herein violated statutes, laws, ordinances and
 5
              regulations of the State of Nevada, Clark County, the City of Las Vegas and the Federal
 6
 7            Motor Carrier Safety Regulations (“FMCSR”), including, but not limited to, NRS

 8            484B.600, NRS 484B.603, NRS 484B.127, and FMCSR 392.2.
 9      19.   Plaintiff is within the class of persons intended to be protected by the statutes, laws,
10
              ordinances and regulations that were violated by Defendant DOE, and the injuries
11
              suffered by Plaintiff were the type against which such statutes, laws, ordinances and
12
13            regulations were intended to protect, thereby rendering Defendant DOE liable for the

14            subject incident and Plaintiff’s resulting damages based on negligence per se.
15      20.   Upon information and belief, at all times relevant herein, Defendant DOE was an
16
              employee, representative and/or authorized agent of Defendants KEOLIS, and was acting
17
              within the course and scope of such employment, representation and/or agency.
18
19      21.   Defendants KEOLIS are liable for the negligent acts of their employee, representative

20            and/or agent, Defendant DOE, under the doctrine of vicarious liability/respondeat
21
              superior, thereby rendering Defendants KEOLIS vicariously liable for Defendant DOE’s
22
              acts and omissions surrounding the subject incident and Plaintiff’s resulting damages.
23
24      22.   As a direct and proximate result of Defendants’ negligence, Plaintiff has been damaged

25            in an amount in excess of $15,000.00.
26
27
28




                                                  Page 6 of 11
     Case 2:19-cv-00943-JCM-BNW Document 1-2 Filed 06/03/19 Page 7 of 11



        23.   That as a direct and proximate result of Defendants’ negligence, Plaintiff has been
 1
 2            required to engage the services of an attorney, incurring attorney’s fees and costs to bring

 3            this action.
 4
                                       SECOND CAUSE OF ACTION
 5                                        (Negligent Entrustment)

 6      24.   Plaintiff incorporates paragraphs 1 through 23 of the Complaint as though said
 7
              paragraphs were fully set forth herein.
 8
        25.   Defendants KEOLIS were owners and controllers of the bus that Defendant DOE was
 9
10            operating at the time of the subject incident and had the right to control said bus.

11      26.   Defendants KEOLIS negligently entrusted the use and possession of the bus to
12            Defendant DOE.
13
        27.   Defendant DOE subsequently failed to drive safely and obey traffic laws of the State of
14
              Nevada, City of Las Vegas and Clark County when operating the bus at the time of the
15
16            incident.

17      28.   Defendants KEOLIS owed Plaintiff a duty of ordinary care to entrust the use and
18
              possession of the bus to a careful driver who was competent to operate said bus.
19
        29.   Defendants KEOLIS subsequently breached the duty of ordinary care by negligently
20
              entrusting the use and possession of the bus to Defendant DOE.
21
22      30.   As a direct and proximate result of Defendants’ negligence, Plaintiff has been damaged

23            in an amount in excess of $15,000.00.
24
        31.   That as a direct and proximate result of the aforementioned negligence of Defendants,
25
              Plaintiff has been required to engage the services of an attorney, incurring attorney’s fees
26
27            and costs to bring this action.

28    ///




                                                  Page 7 of 11
     Case 2:19-cv-00943-JCM-BNW Document 1-2 Filed 06/03/19 Page 8 of 11



                                       THIRD CAUSE OF ACTION
 1
                                           (Negligent Hiring)
 2
        32.   Plaintiff incorporates paragraphs 1 through 31 of the Complaint as though said
 3
              paragraphs were fully set forth herein.
 4
 5      33.   Defendants KEOLIS owed Plaintiff several duties including, but not limited to, the

 6            following:
 7
                 a. The duty to keep Plaintiff safe from the negligent acts of their employees;
 8
                 b. The duty to provide and hire responsible employees;
 9
10               c. The duty to implement adequate policies and procedures for hiring employees;

11                   and
12               d. The duty to conduct reasonable investigations into the backgrounds of their
13
                     employees.
14
        34.   Upon information and belief, Defendants KEOLIS breached these duties by, among
15
16            other things:

17               a. Hiring individuals, including Defendant DOE, who were not qualified and/or
18
                     competent for their positions;
19
                 b. Failing to conduct a reasonable and thorough investigation into the personal
20
                     background and employment history of their employees, including Defendant
21
22                   DOE; and

23               c. Failing to implement adequate policies and/or procedures for hiring employees,
24
                     including Defendant DOE.
25
        35.   That as a direct and proximate result of the negligence of Defendants, Plaintiff has been
26
27            damaged in an amount in excess of $15,000.00.

28    ///




                                                 Page 8 of 11
     Case 2:19-cv-00943-JCM-BNW Document 1-2 Filed 06/03/19 Page 9 of 11



        36.   That as a direct and proximate result of the aforementioned negligence of Defendants,
 1
 2            Plaintiff has been required to engage the services of an attorney, incurring attorney’s fees

 3            and costs to bring this action.
 4
                                          FOURTH CAUSE OF ACTION
 5                                      (Negligent Training and Supervision)

 6      37.   Plaintiff incorporates paragraphs 1 through 36 of the Complaint as though said
 7
              paragraphs were fully set forth herein.
 8
        38.   Defendants KEOLIS owed Plaintiff the duty to exercise reasonable care in the training
 9
10            and supervision of any and all employees. This duty required Defendants KEOLIS to

11            train and supervise employees, including Defendant DOE, to ensure that these employees
12            acted without negligence.
13
        39.   Defendants KEOLIS breached this duty when they failed to properly train and supervise
14
              employees, including Defendant DOE, whose negligence caused injury to Plaintiff as
15
16            alleged herein. If Defendants KEOLIS had properly trained and supervised employees,

17            including Defendant DOE, this negligence would not have occurred.
18
        40.   That as a direct and proximate result of the negligence of Defendants, Plaintiff has been
19
              damaged in an amount in excess of $15,000.00.
20
        41.   That as a direct and proximate result of the aforementioned negligence of Defendants,
21
22            Plaintiff has been required to engage the services of an attorney, incurring attorney’s fees

23            and costs to bring this action.
24
                                            FIFTH CAUSE OF ACTION
25                                             (Negligent Retention)
26      42.   Plaintiff incorporates paragraphs 1 through 41 of the Complaint as though said
27
              paragraphs were fully set forth herein.
28




                                                 Page 9 of 11
     Case 2:19-cv-00943-JCM-BNW Document 1-2 Filed 06/03/19 Page 10 of 11



        43.   Defendants KEOLIS owed Plaintiff the duty to exercise reasonable care in the retention
 1
 2            of employees.

 3      44.   Upon information and belief, Defendants KEOLIS breached this duty when they
 4
              negligently retained employees, including Defendant DOE, even though they knew, or
 5
              should have known, that these employees lacked the qualifications and/or competence
 6
 7            for their position.

 8      45.   That as a direct and proximate result of the negligence of Defendants, Plaintiff has been
 9            damaged in an amount in excess of $15,000.00.
10
        46.   That as a direct and proximate result of the aforementioned negligence of Defendants,
11
              Plaintiff has been required to engage the services of an attorney, incurring attorney’s fees
12
13            and costs to bring this action.

14                                          PRAYER FOR RELIEF
15            WHEREFORE, Plaintiff JOSEPH ROBERTS, expressly reserving the right to amend
16
       this complaint prior to or at the time of trial of this action to insert those items of damage not yet
17
       fully ascertainable, prays for judgment against all Defendants, and each of them, as follows:
18
19            1. For general damages sustained by Plaintiff in an amount in excess of $15,000.00;

20            2. For special damages sustained by Plaintiff in an amount in excess of $15,000.00;
21
              3. For reasonable attorney’s fees and costs;
22
              4. For interest at the statutory rate; and
23
24     ///

25     ///
26     ///
27
28




                                                  Page 10 of 11
     Case 2:19-cv-00943-JCM-BNW Document 1-2 Filed 06/03/19 Page 11 of 11



             5. For such other relief as the Court deems just and proper.
 1
 2           DATED this 30th day of January, 2019.
 3
                                                         NAQVI INJURY LAW
 4
 5                                                By:
 6                                                       FARHAN R. NAQVI
                                                         Nevada Bar No. 8589
 7                                                       PAUL G. ALBRIGHT
                                                         Nevada Bar No. 14159
 8                                                       9500 W. Flamingo Road, Suite 104
 9                                                       Las Vegas, Nevada 89147
                                                         Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               Page 11 of 11
